     Case 2:20-cv-11404-ODW-JEM Document 17 Filed 05/03/21 Page 1 of 2 Page ID #:62




 1    SO. CAL. EQUAL ACCESS GROUP
      Jason J. Kim (SBN 190246)
 2    Jason Yoon (SBN 306137)
 3
      101 S. Western Ave., Second Floor
      Los Angeles, CA 90004
 4    Telephone: (213) 252-8008
      Facsimile: (213) 252-8009
 5    scalequalaccess@yahoo.com
 6    Attorneys for Plaintiff
      JIN LEE
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
      JIN LEE,                                          Case No.: 2:20-cv-11404 ODW (JEMx)
11
12                 Plaintiff,                           NOTICE OF VOLUNTARY
                                                        DISMISSAL OF ENTIRE ACTION
13          vs.                                         WITHOUT PREJUDICE
14
      THREES KITCHEN INC; JILAND
15    PROPERTY MANAGEMENT, LLC;
16    DOES 1 to 10,

17
                   Defendants.
18
19
20          PLEASE TAKE NOTICE that JIN LEE (“Plaintiff”) pursuant to Federal Rule of
21    Civil Procedure Rule 41(a)(1) hereby voluntarily dismisses the entire action without
22
      prejudice pursuant to Federal Rule of Civil Procedure Rule 41(a)(1) which provides in
23
      relevant part:
24
            (a) Voluntary Dismissal.
25
                   (1)    Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66
26
                          and any applicable federal statute, the plaintiff may dismiss an action
27
                          without a court order by filing:
28


                                                    1
             NOTICE OF VOLUNTARY DISMISSAL OF ACTION WITHOUT PREJUDICE
     Case 2:20-cv-11404-ODW-JEM Document 17 Filed 05/03/21 Page 2 of 2 Page ID #:63




 1                      (i)   A notice of dismissal before the opposing party serves either an
 2                            answer or a motion for summary judgment.
 3    Defendant has neither answered Plaintiff’s Complaint, nor filed a motion for summary
 4    judgment. Accordingly, Defendant may be dismissed without an Order of the Court.
 5
 6    DATED: May 3, 2021      SO. CAL. EQUAL ACCESS GROUP
 7
 8                                   By:      /s/ Jason J. Kim
 9                                         Jason J. Kim, Esq.
                                           Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2
             NOTICE OF VOLUNTARY DISMISSAL OF ACTION WITHOUT PREJUDICE
